Title: To George Washington from Nicholas Cooke, 19 December 1775
From: Cooke, Nicholas
To: Washington, George



Sir
Providence Decemr 19th 1775

I have your Excellency’s Letter of the 17th which I have laid before the General Committee. Should the Force sailed from Boston be destined for Rhode Island I tremble for the Consequences, as the Colony in its present exhausted State cannot without Assistance defend the Island. At their unaminous Request I apply to your Excellency for a Detachment from the Continental Army of One Regiment to be stationed upon Rhode Island; and that you would please to appoint a General Officer to take the Command of the whole Force there. They also desired me to inform you that General Lee will be very acceptable to the Colony; and to request that the General Officer who may be appointed may set out immediately to take the Command of the Troops upon the Island and put it in the best Posture of Defence. We have at Head Quarters about 250 Men and shall immediately place on there about 400 more, and hold as many more in Readiness as possible. I need not point out to you the Importance of the Island, and the Inability of the Colony. I am in great Hast Your very hume Servt

Nichs Cooke


Capt. Wallace hath hinted to some of his Friends that he expects a Reinforcement daily.

